Citation Nr: 1521863	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  13-26 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to service-connected burial benefits.


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1946 to December 1956.  This case comes before the Board of Veterans' Appeals (Board) on appeal from September 2012 rating and administrative decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In September 2012, the RO issued a rating decision denying the appellant's claim for entitlement to service connection for the cause of the Veteran's death.  A copy of the rating decision was provided to the appellant in September 2012 and was accompanied by an administrative decision awarding a $600.00 payment for burial and plot expenses.  The administrative decision also informed the appellant that VA could not pay service-related burial benefits as the Veteran's death was not related to military service.

The Veteran filed a notice of disagreement (NOD) in October 2012 initiating an appeal with respect to the denial of service-connected burial benefits.  A statement of the case (SOC) was issued in response to the NOD in August 2013.  However, the October 2012 NOD also expressed disagreement with the September 2012 rating decision's denial of the claim for entitlement to service connection for the cause of the Veteran's death.  A SOC has not been provided with respect to this issue and the case must be remanded to allow for the issuance of a SOC.  See Manlicon v. West, 12 Vet. App. 238 (1999).  The claim for entitlement to service-connected burial benefits is also remanded as it is inextricably intertwined with the claim for service connection for the cause of the Veteran's death. 



Accordingly, the case is REMANDED for the following action:

1.  Issue a SOC to the appellant on the issue of entitlement to service connection for the cause of the Veteran's death.  The appellant should also be informed of the requirements to perfect an appeal with respect to this issue.  

2.  If the appellant perfects an appeal with respect to this matter, ensure that any indicated development is completed before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




